JOURNAL ENTRY AND OPINION
Relator requests that this court compel respondent judge to issue findings of fact and conclusions of law with respect to the petition for postconviction relief filed by relator in State v. Brooks, Cuyahoga County Court of Common Pleas Case No. CR-230828 on April 1, 1999.
Respondent has filed a motion for summary judgment and a supplement to the motion for summary judgment. Attached to the supplement is a copy of the findings of fact and conclusions of law issued by respondent and received for filing by the clerk on December 12, 2001. Relator responded to the motion for summary judgment but has not responded to the supplement. Respondent argues that this action — in which relator requested relief in procedendo or mandamus — is, therefore, moot. We agree.
Accordingly, respondentrs motion for summary judgment is granted. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
JAMES D. SWEENEY, P.J., and FRANK D. CELEBREZZE, JR., J., CONCUR.